Citation Nr: 0805991	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO. 02-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active service from September 1970 to 
March 1972 and March 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Appeals (VA) 
Regional Office (RO), which found no new and material 
evidence was submitted to reopen the claim for service 
connection for a low back disorder. 

The record reflects that the veteran failed to appear, 
without explanation, for a Travel Board hearing scheduled in 
June 2003 before a Veterans Law Judge (VLJ). He did not 
request that the hearing be rescheduled. The Board proceeded 
with the case as if the hearing request had been withdrawn. 
See 38 C.F.R. § 20.704(d) (providing that failure to appear 
for a scheduled hearing is treated as a withdrawal of the 
request). 

In November 2003, the Board remanded the claim for further 
development. 

In January 2007, the Board found new and material evidence 
sufficient to reopen the claim for service connection for a 
low back disorder. The claim was remanded at that time for 
further development of the reopened claim. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran failed to report for a scheduled May 2007 
examination, evidence which may have been material to the 
outcome of this claim. 

2. There is no competent medical evidence showing that the 
veteran has a low back disorder as a result of service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In letters dated 
in December 2001, May 2004, and February 2007, the veteran 
was advised in accordance with the law. He was advised prior 
to the April 2002 rating decision by a December 2001 letter 
and in accordance with the requirements of C.F.R. 
§ 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in June 2006. 
Additionally, since the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA outpatient 
treatment records, and private medical records associated 
with the claims folder. In the attempt to reopen the claim 
for service connection for a back disorder, submitted in 
December 2001, the veteran indicated that he had no 
additional evidence to submit. There are no known additional 
records or information to obtain. 

A hearing was offered and scheduled for June 2003, and the 
veteran failed to report. The claim was reopened in 
January 2007, and pursuant to the Board's remand of that 
date, the veteran was scheduled for a May 2007 examination, 
and failed to report. Evidence that could have been obtained 
from that examination could have been material to the claim. 
See 38 C.F.R. § 3.655(b);  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claim.

Service Connection

The veteran asserts that service connection is warranted for 
a low back disorder based upon service incurrence. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

After a thorough review of the entire record, the Board finds 
that service connection is not warranted for a low back 
disorder. 

Service medical evidence show that the veteran was placed on 
a P-3 profile in February 1971 due to spondylolysis. In 
November 1971, the veteran was noted to have had low back 
pain for "several years" and had spondylolysis of the 
lumbar spine. He was placed on profile. In February 1972, he 
injured his back while playing basketball and continued to 
experience low back pain. The March 1972 separation 
examination report from the first period of service showed 
that the veteran reported he had a bad back. 

After service, an October 1973 VA examination report noted 
that the veteran complained of low back pain. A radiology 
report indicated that the examiner diagnosed spondylolysis of 
L5 with first degree spondylolisthesis of L5 on S1. 

In March 1975, the veteran underwent an enlistment 
examination for a second period of service and the report 
showed no relevant findings. In July 1975, he was seen 
complaining of pain in the low back. An impression of 
lumbosacral strain was reported. A July 1976 record noted the 
veteran pulled a muscle in his low back while playing 
basketball, with resultant pain. An impression of low back 
syndrome was provided. Records dated in April 1978, 
January 1979, and February 1979, showed veteran complaints of 
low back pain. A March 1979 consultation report indicated 
that the veteran's refractory back pain had its onset three 
months prior during a 25 mile march. A March 1979 physical 
profile record reflected that the veteran received a 
permanent P-3 profile for chronic low back pain, aggravated 
by physical exercise. Upon separation examination from his 
second period of service in May 1979, the permanent profile 
was noted. 

After service, the veteran underwent an August 1980 VA 
examination. The veteran continued to complain of low back 
pain. The examiner gave diagnoses of spondylolysis and 
spondylolisthesis. 

Private treatment records from April 1986 to June 1986 showed 
a diagnosis of a ruptured disc at L5-S1 for which the veteran 
underwent a L5-S1 discectomy and lumbar interbody fusion. The 
records indicated that the veteran had previously undergone 
back surgery in 1985. 

VA treatment records from June 1987 to May 2004 and an 
April 1991 VA examination report showed the veteran was seen 
for ongoing low back complaints. 

In July 2006, the veteran underwent a VA examination. The 
examiner discussed the veteran's prior treatment for his low 
back complaints. The examiner also noted that the veteran 
apparently had spondylolysis and spondylolisthesis while on 
active duty. He maintained that these disorders were 
congenital anomalies that would probably have happened to the 
veteran had he not served in the military, but the examiner 
also cautioned that he could not say that for sure without 
resorting to mere speculation. 

Pursuant to the Board's January 2007 remand, the veteran was 
scheduled to undergo a May 2007 VA examination. The veteran 
did not report. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for benefits which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. See 38 C.F.R. § 3.655(b). 

In this case, the veteran's claim for new and material 
evidence was reopened when the July 2006 VA examination 
showed that the veteran did have spondylosis and 
spondylolisthesis while on active duty. However, the examiner 
could not indicate, without resorting to speculation, as to 
whether the subsequent disability would have occurred. The 
May 2007 VA examination was arranged in an effort to 
determine if a superimposed injury on the congenital 
conditions had occurred in service causing a low back 
disability, and warranting service connection for the 
disability. Evidence that could have been obtained from that 
examination could have been material to the claim. See 
38 C.F.R. § 3.655(b);  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Here, the veteran's representative contends that the veteran 
has not responded to any of the mail from VA including 
hearing and examination notices and that it might be possible 
that the veteran's address of record is not correct.  
However, there is no indication in the record that the 
veteran did not receive notice of the scheduling of the 
hearings examinations, or that he was not notified of the 
consequences of not reporting for a scheduled VA examination. 
Certainly, the letters to the veteran were mailed to his 
current address of record, and were not returned as 
undeliverable by the USPS. He did not make any effort to 
contact VA to reschedule the examinations. The Court has 
ruled that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties. Clear evidence to the 
contrary is required to rebut the presumption of regularity. 
See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)). While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity. VA is not required to "prove" that 
he did receive the letters; as a matter of law it is the 
veteran who must rebut the presumption of regularity. He has 
not done so. Moreover, he has not otherwise indicated a 
willingness to report for exams.

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.  
There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable. If, per chance, he has 
changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry. If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him." 
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Unfortunately, the veteran did not report for his May 2007 VA 
examination, nor did VA receive a letter from the veteran to 
cancel his examination or a request to reschedule the 
examination. While the VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. §  5107(a). Since the veteran has not presented 
evidence to support his claim, and the veteran did not report 
for the examination which was made in connection with a 
reopened claim for benefits which were previously disallowed, 
service connection for a low back disorder is not warranted. 


ORDER

Service connection for a low back disorder is denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


